Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-5 and 20) in the reply filed on September 30, 2022 is acknowledged.  The traversal is on the ground(s) that groups II and III “cannot be properly restricted from Group I because they each require all of the limitations of claim 1 in Group I” and that the Office Action’s restriction “should have been a requirement for election of species within a single invention”.  This is not found persuasive because even though the inventions of groups II and III require the limitations of claim 1 of Group I, said limitations do not constitute a special technical feature as they do not make a contribution over the prior art in view of CN 206144830 as stated previously in the restriction requirement and again in the rejection below. The restriction should not have been a requirement for an election of species as Groups I, II and III are not different species of the same inventive concept, but are themselves distinct inventions
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 206144830 (Airmate Electrical hereinafter).
With regard to claim 1, Airmate Electrical discloses a fan assembly (Fig. 1) comprising: 
a fan body; 
a motor (4) driven impeller (5, 6) contained within the fan body and arranged to generate an air flow; 
a nozzle comprising a nozzle body having an air inlet (center of motor bracket 32) arranged to receive the airflow from the fan body and one or more air outlets (Fig. 3) arranged to emit the airflow from the fan assembly; 
a nozzle retaining mechanism (9, 33, 333) for releasably retaining the nozzle on the fan body; and
a rotation mechanism for rotating the nozzle body relative to the fan body, the nozzle rotation mechanism comprising a rotation motor (31) arranged to drive a drive member (34) and a driven member (35) that is arranged to be driven by the drive member (34) to rotate around a rotation axis, wherein the nozzle body comprises the driven member (35) and the fan body comprises the rotation motor and the drive member.
With regard to claim 2, Airmate Electrical discloses the fan assembly of claim 1, wherein the nozzle retaining mechanism (9, 33, 333) has a first configuration in which the nozzle is retained on the fan body and a second configuration in which the nozzle is released for removal from the fan body.  Paragraph [0038] of the English translation provided by Applicant discloses that a fastener (9) is removable so that the nozzle can be released from the fan body.
With regard to claim 3, Airmate Electrical discloses the fan assembly of claim 1, wherein the nozzle retaining mechanism (9, 33, 333) comprises a retention (9) element that is moveable relative to the nozzle and the body between the first configuration and the second configuration.  The fastener (9) is able to be removed from the assembly.
With regard to claim 20, Airmate Electrical discloses a nozzle for a fan assembly, the nozzle comprising: 
a nozzle body having an air inlet (center of motor bracket 32) arranged to receive an air flow from a body of a fan assembly and one or more air outlets (Fig. 3) arranged to emit the airflow from the nozzle; 
a nozzle retaining mechanism (9,33, 333) for releasably retaining the nozzle on the body of a fan assembly, and a driven member (35) that is arranged to be driven by a drive member (34) to rotate the nozzle body around a rotation axis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Airmate Electrical in view of WO 2016/128735 (Stewart et al. hereinafter).
With regard to claim 4, Airmate Electrical discloses all of the limitations
 except for wherein the retention element comprises a catch.
Stewart et al. teaches a fan with a fan body (12) and a nozzle (16) wherein the nozzle is made to be removeable through the use of a nozzle retaining mechanism comprising diametrically opposed buttons (202), springs (204), and catches (200).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Airmate Electrical by using the nozzle retaining mechanism as taught in Stewart et al. for the purposes of easily removing the nozzle from the fan body without the need for tools of any kind.  Airmate Electrical requires at least a coin or screwdriver (paragraph [0038]) while Stewart et al. only requires an operator to use their hands (page 3 lines 16-25 of Stewart et al.).
With regard to claim 5, the Airmate Electrical modification with regard to claim 4 discloses the fan assembly of claim 4, wherein the fan body is provided with a circular or arcuate lip (210 of Stewart et al., Fig.’s 5b and 13) that is arranged to be engaged by the catch (200) of the nozzle retaining mechanism (202, 204, 200) and thereby retain the nozzle on the body in the first configuration.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPAP’s 20220333528, 20220325909, 20220325722, 20210270282, 20190170157, 20160238039, 20160238038, 20160238024, 20160033148, 20160032941, 20160032927 and 20220333798 as well as USP’s 11473811, 11473794, 11473596, 11473584, 11473488, 11472260 and 11471813 all disclose fans similar to that claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745